Citation Nr: 0918358	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1985 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Roanoke, Virginia.

The appellant submitted evidence directly to the Board 
contemporaneously with a waiver of his right to review by the 
RO.  See 38 C.F.R.
§ 20.1304 (2008).

The issue of entitlement to service connection for sleep 
apnea will be addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO denied the appellant's initial 
claim of entitlement to service connection for sleep apnea.  
Although provided notice, the appellant did not perfect an 
appeal thereof.

2.  Evidence received since the March 2005 RO decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for sleep 
apnea.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
March 2005 rating decision, and the appellant's claim of 
entitlement to service connection for sleep apnea is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist the appellant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, the Board is not 
precluded from adjudicating the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
sleep apnea because the claim is reopened.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In August 2004, the appellant filed his initial claim of 
entitlement to service connection for sleep apnea.  In March 
2005, the RO denied the appellant's claim because the 
evidence of record did not include a diagnosis of sleep 
apnea.  The appellant submitted a notice of disagreement in 
April 2005 and the RO issued a statement of the case in 
August 2005 continuing the denial of his claim.  Although he 
was provided notice of this decision that month, the 
appellant did not perfect an appeal thereof, and the March 
2005 rating decision is final.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.201, 20.302 (2008).

In order to reopen a claim which has been previously denied 
and which is final, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In this case, the RO determined that new and material 
evidence was presented to reopen the appellant's claim for 
entitlement to service connection for sleep apnea.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 2005 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Evidence of record at the time of the March 2005 rating 
decision included the appellant's service treatment records 
dated from January 20, 1984 to December 18, 1987 and his 
service personnel records.  Among the appellant's service 
treatment records was an entry dated in August 1985, wherein 
it was noted that the appellant fell asleep in the waiting 
room at a dentist's office and did not respond for 30 minutes 
while his name was being called.

Evidence submitted since the March 2005 rating decision 
includes VA treatment records dated from December 1996 to 
July 2006, including an April 2004 diagnosis of sleep apnea.  
VA treatment reports dated after April 2004 demonstrate 
ongoing treatment for sleep apnea.  Evidence submitted since 
the March 2005 rating decision also includes the appellant's 
testimony at the April 2008 Decision Review Officer hearing 
and the February 2009 Board hearing, as well as statements 
made by the appellant in July 2007 and March 2009 in support 
of his claim.  Additionally, the evidence of record since the 
March 2005 rating decision includes 3 lay statements in 
support of the appellant's claim: (1) a November 2006 
statement from a fellow serviceman who asserts that the 
appellant was diagnosed with a sleep disorder while serving 
on active duty and that the appellant was often disciplined 
for sleeping at his assigned post; (2) a February 2009 
statement submitted by the appellant's parents wherein they 
assert that while the appellant was home on leave during his 
active service, he would have trouble sleeping, snored 
loudly, and had breathing difficulties during sleep; and (3) 
a statement from P.M. dated in March 2009 that contended that 
she had known the appellant since 1989 and that since that 
time, the appellant experienced breathing difficulties that 
interfered with his ability to sleep.

Comparing the evidence received since the RO's March 2005 
decision to the evidence of record before then, the Board 
finds that the appellant has submitted new and material 
evidence in support of his service connection claim for sleep 
apnea.  At the time of the March 2005 rating decision, the 
evidence of record did not include a diagnosis of sleep apnea 
nor was there evidence of inservice incurrence of sleep 
apnea.  Since the March 2005 rating decision, the appellant 
submitted a VA treatment report, dated in April 2004, wherein 
a diagnosis of sleep apnea is provided.  The appellant has 
also submitted lay evidence demonstrating the observance of 
relevant inservice symptoms.  38 U.S.C.A. § 1153(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); 38 C.F.R. § 3.303(a).  As such, the Board 
finds that this evidence raises a reasonable possibility of 
substantiating the appellant's service connection claim for 
sleep apnea.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that evidence is presumed credible for the purpose 
of determining whether the evidence is new and material); 38 
C.F.R. § 3.156(a).  Thus, the claim for entitlement to 
service connection for sleep apnea is reopened.

REMAND

The Board finds that a remand for a medical examination and 
opinion is required to comply with VA's duty to assist.  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2008).  The RO did 
not provide the appellant with an examination.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the appellant experienced an event, injury, 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the evidence 
consists of treatment reports that include a current 
diagnosis of sleep apnea and lay statements demonstrating the 
presence of relevant lay-observable symptoms during the 
appellant's active duty service, but does not contain an 
etiological opinion relating the currently diagnosed sleep 
apnea to the appellant's active duty service.  Although lay 
assertions do not constitute competent medical evidence on 
the diagnosis of a condition, they may serve to support a 
claim for service connection by demonstrating the presence of 
symptoms subject to lay observation.  38 U.S.C.A. § 1153(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau, 
492 F.3d at 1376-1377; see Buchanan, 451 F. 3d at 1336; 38 
C.F.R. § 3.303(a).  As such, the Board finds that a medical 
opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of 
record is insufficient in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for sleep apnea during the 
course of this appeal.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination to determine the nature and 
etiology of the appellant's currently 
diagnosed sleep apnea.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the appellant's service 
treatment records.  After a review of the 
entire evidence of record, to include all 
service and post-service medical reports 
and lay evidence, the examiner must render 
an opinion as to whether the appellant's 
currently diagnosed sleep apnea is related 
to his military service.  A complete 
rationale for any opinion expressed, to 
include citation to specific medical 
documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.


3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


